FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANDRES TAMBERG; MUREL                            No. 11-71294
MURAKAS,
                                                 Agency Nos. A072-563-895
               Petitioners,                                  A072-404-391

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Andres Tamberg and Murel Murakas, natives of the former Soviet Union

and citizens of Estonia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their application for asylum and withholding of removal. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s determination that Tamberg’s

experiences in Estonia, including name-calling, threatening phone calls, and

fistfights did not rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d
1179, 1182 (9th Cir. 2003) (harassment, unfulfilled threats, and one beating did not

compel finding of past persecution). We reject Tamberg’s contention that the

agency failed to consider the cumulative effect of the harms he suffered.

Substantial evidence also supports the BIA’s finding that Tamberg failed to

demonstrate a well-founded fear of persecution. See Nagoulko v. INS, 333 F.3d
1012, 1018 (9th Cir. 2003) (possibility of future persecution too speculative).

Accordingly, Tamberg’s asylum claim fails.

      Because Tamberg failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.




                                           2                                      11-71294
      Finally, we lack jurisdiction to review Tamberg’s contention that the IJ’s

decision was arbitrary and capricious, because he failed to raise this argument to

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   11-71294